      Case 1:21-mj-00132-RMM Document 9 Filed 05/31/21 Page 1 of 5




                         UNITED STATES DISTRICT
                        COURT FOR THE DISTRICT OF
                               COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
       v.                                    : CRIMINAL NO. 21-mj-132
                                             :
ROBERT BALLESTEROS,                          :
    Defendant.                               :


    CONSENT MOTION TO CONTINUE PRELIMINARY HEARING AND FOR
                      EXCLUDABLE DELAY

       The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully files this Consent Motion to Continue the Preliminary

Hearing in the above-captioned matter to July 27, 2021. The Government and the defendant

agree that there is good cause to extend the complaint in this case from January 20, 2021 to

July 27, 2021, and to adjourn the preliminary hearing in this case to July 27, 2021. Defendant

concurs in this request and agrees that it is in his best interest. In support thereof, the

government states as follows:

   1. The government and counsel for the defendant have conferred, and are continuing to

       communicate in an effort to resolve this matter. The current restrictions on counsel,

       particularly those impacting defense counsel’s ability to communicate with his client,

       have slowed this process. The parties agree that the complaint will remain in full force

       and effect through the new date of July 27, 2021. The parties agree that this stipulation

       and any order resulting therefrom shall not affect any previous order of pretrial

       detention or pretrial release.

   2. The parties, therefore, would respectfully request that the preliminary hearing and the
                                             1
Case 1:21-mj-00132-RMM Document 9 Filed 05/31/21 Page 2 of 5



 date by which an information or an indictment must be filed be continued until July 27,

 2021. The parties agree that the failure to grant this continuance “would deny counsel

 for the defendant . . . the reasonable time necessary for effective preparation, taking

 into account the exercise of due diligence,” 18 U.S.C. § 3161(h)(7)(B)(iv). Therefore,

 “the ends of justice served by the granting of such continuance [will] outweigh the best

 interests of the public and the defendant in a speedy trial,” 18 U.S.C. § 3161(h)(7)(A),

 and the parties request an order to that end. The parties agree that pursuant to 18 U.S.C.

 § 3161, the time from June 1, 2021 through July 27, 2021 shall be excluded in

 computing the date for speedy trial in this case.




                                       2
       Case 1:21-mj-00132-RMM Document 9 Filed 05/31/21 Page 3 of 5




Wherefore, the parties respectfully request that the Court continue the Preliminary Hearing in

this matter until July 27, 2021.

                                    Respectfully submitted,

                                    CHANNING PHILLIPS
                                    ACTING UNITED STATES ATTORNEY

                              By:   /s/ April N. Russo
                                    April N. Russo
                                    Assistant United States Attorney
                                    PA Bar No. 313475
                                    U.S. Attorney’s Office
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    202-252-1717
                                    april.russo@usdoj.gov




                                             3
        Case 1:21-mj-00132-RMM Document 9 Filed 05/31/21 Page 4 of 5



                            UNITED STATES DISTRICT
                           COURT FOR THE DISTRICT OF
                                  COLUMBIA


 UNITED STATES OF AMERICA                       :
                                                :
          v.                                    : CRIMINAL NO. 21-mj-132
                                                :
 ROBERT BALLESTEROS,                            :
     Defendant.                                 :

                                              ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon consent,

it is therefore

        ORDERED that, after taking into account the public interest in the prompt disposition of

criminal cases, good cause exists to extend the Preliminary Hearing from June 1, 2021 to July

27, 2021; it is

        FURTHER ORDERED that the period from June 1, 2021 to July 27, 2021 be excluded

from computing the time within which an information or indictment must be filed under the

Speedy Trial Act because the ends of justice served by such a continuance outweigh the best interests

of the public and Defendant in a speedy trial. See 18 U.S.C. ' 3161(h)(7). The Court finds that

COVID-19 has presented complications here that make it difficult for defense to meet with his client

and prepare, and that delay is necessary for the parties to work on a potential resolution.

                                                It Is So Ordered.

                                                ______________________________________
                                                Robin M. Meriweather
                                                United States Magistrate Judge

Entered: ___________________________




                                                4
      Case 1:21-mj-00132-RMM Document 9 Filed 05/31/21 Page 5 of 5




                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the Consent Motion to Continue Preliminary Hearing was
served upon counsel of record through electronic mail, this 31st day of May, 2021.



                             By:     /s/ April N. Russo
                                   April N. Russo
                                   Assistant United States Attorney
                                   PA Bar. Bar 313475
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                    (202) 252-1717
                                    April.russo@usdoj.gov




                                            5
